Per Curiam. Appellant Robert Wagner has appealed a decision of the Arkansas Board of Review dated May 20, 1993, which denied his claim for unemployment compensation. Wagner represented himself pro se before the Appeal Tribunal and Board of Review. Following an adverse decision by the Board of Review he retained an attorney and appealed to this court.  On June 28,1993, Wagner filed a Motion for Remand so that he can introduce additional evidence. The crux of Wagner’s motion is that the matter should be remanded for the taking of additional evidence because he was not represented by an attorney when he presented his proof before the Appeal Tribunal. However, a remand is not warranted unless the Board of Review failed to make a finding on a crucial issue, Hayes v. Batesville Mfg. Co., 251 Ark. 659, 473 S.W.2d 929 (1971), or unless the hearing was not conducted in a manner conducive to a determination of the substantial rights of the parties. Helena-West Helena School Dist. v. Stiles, 15 Ark. App. 30, 688 S.W.2d 326 (1985).W agner does not allege the presence of either of these bases. Our administrative appeal process would suffer if a pro se claimant for unemployment benefits could obtain a remand solely because he chose to proceed without an attorney the first time through, and then, upon receiving an adverse decision, retravel the appeal procedure with an attorney. Appellant’s motion to remand is denied. Cooper and Mayfield, JJ., dissent.